



idexlogo.jpg [idexlogo.jpg]                                     EX-10.33


Plan:     IDEX Corporation Incentive Award Plan
As Amended and Restated effective April 8, 2015
IDEX CORPORATION
Restricted STOCK Unit Award Agreement
Effective on the Grant Date, you have been granted Restricted Stock Units (the
"Restricted Units") providing you the entitlement to receive shares of IDEX
Corporation (the "Company") Common Stock for the Restricted Units that vest, in
accordance with the provisions of this Agreement and the provisions of the IDEX
Corporation Incentive Award Plan, as Amended and Restated effective April 8,
2015 (the "Plan"), which is incorporated herein by this reference and made a
part of this Agreement.
In addition to the Restricted Units, you are awarded Dividend Equivalents.
Dividend Equivalents provide you with the right to receive a cash payment equal
to the amount of dividend which would have been paid on a share of Common Stock
for so long as the Restricted Unit remains outstanding. Dividend Equivalents
will be paid through the normal payroll cycle in cash shortly after dividends
are paid to eligible shareholders of common stock.
The Restricted Units will fully vest and be settled in shares of Common Stock on
the third anniversary of the Grant Date (the “Settlement Date”).
In the event of the termination of your service for any reason, whether such
termination is occasioned by you, by the Company or any corporation or other
entity of which a majority of the outstanding voting stock or voting power is
beneficially owned by the Company (its "Subsidiary"), with or without cause or
by mutual agreement ("Termination of Service"), your right to vest in your
Restricted Units and Dividend Equivalents will terminate effective as of the
date of Termination of Service. If your employment or service is in a
jurisdiction which requires under applicable statute or common law a notice
period for termination or a period of pay in lieu of such notice (each, the
"Notice Period"), you have no rights to vest in your Restricted Units or to
receive Dividend Equivalents during the Notice Period.
Notwithstanding the foregoing, the Restricted Units shall be fully vested upon
your Termination of Service by reason of death, Disability, or Retirement and
the Restricted Units will be settled in shares of Common Stock on the earlier
of: (a) 30 days following your death or Termination of Service by reason of
Disability or following Retirement, or (b) the Settlement Date. "Disability"
means that you could qualify to receive long-term disability payments under the
Company's long-term disability insurance program, as it may be amended from time
to time.





--------------------------------------------------------------------------------





For the purposes of this Plan, “Retirement” means an employee’s Termination of
Service on or after accruing at least five Years of Service with the Company or
a Subsidiary after being acquired by the Company, and attaining an age of at
least 50, if the sum of the employee’s age and Years of Service is at least 70.
“Years of Service” means the number of continuous full years of employment with
the Company or any of its Subsidiaries.
Further, if a Change in Control of the Company occurs, the Restricted Units
shall continue in effect, or be assumed or an equivalent Award substituted by
the publicly-traded successor or a parent or subsidiary of a successor (with
appropriate adjustments in the Award as provided in Section 11.1 of the Plan);
provided however, that if you incur a Termination of Service, by the Company
without Cause or by reason of your termination for Good Reason, and the date of
Termination of Service occurs (or in the case of your termination for Good
Reason, the event giving rise to Good Reason occurs), in each case, during the
period beginning on the date of the Change in Control and ending on the date
that is twenty-four (24) months following the Change in Control, the Restricted
Units shall be fully vested and all forfeiture restrictions shall lapse on your
Termination of Service. “Cause” shall have the meaning set forth in the
Participant’s employment or consulting agreement, if any, and if no such
agreement exists then it shall mean: (i) failure to perform your material duties
(other than as a result of a disability) if such failure, if curable, is not
cured within 30 days after written notice is provided, (ii) your breach of
fiduciary duty to the Company, (iii) your indictment under the laws of any
jurisdiction in which you reside or are otherwise performing services for the
Company or any Subsidiary, for (A) a civil offense which is injurious to the
business reputation of the Company or (B) a criminal offense, or (iv) your
breach of any material written policy of the Company if such breach, if curable,
is not cured within 30 days after written notice is provided by the Company.
"Good Reason" shall have the meaning set forth in the Participant’s employment
or consulting agreement, if any, and if no such agreement exists then it shall
mean: (i) there has been a material diminution in your responsibilities, duties,
title, reporting responsibilities within the business organization, status, role
or authority, (ii) a required relocation of more than 50 miles from the location
of your principal job location or office immediately prior to the Change In
Control, or (iii) a material breach by the Company or Subsidiary of any of the
material terms of any agreement covering your terms of employment. A condition
will not be considered “Good Reason” unless you give the Company written notice
of the condition within 30 days after the condition comes into existence and the
Company fails to substantially remedy the condition within 30 days after
receiving your written notice.
In the event that the successor in a Change in Control refuses to assume or
substitute for the Restricted Units, or following the Change in Control neither
the Company, any successor thereto, nor any ultimate parent thereof will have
equity securities that are readily tradable on a regulated securities exchange,
then upon the Change in Control, the Restricted Units shall automatically be
fully vested and the holder thereof shall be entitled to receive in the Change
in Control an amount of cash equal to the amount that could have been attained
upon the vesting or other payment of such Restricted Units.
If you terminate employment with the Company or any of its Subsidiaries as an
employee, but you continue to provide bona fide services under a written
agreement with the Company or any of its Subsidiaries as a consultant or
contractor you will still be considered to have a Termination of Service upon
termination of your employment,





--------------------------------------------------------------------------------





unless you enter into a written agreement with the Company explicitly providing
that you will not have a Termination of Service, for this plan only, while
performing the non-employee services.
In all cases, Termination of Service will be interpreted and determined in a
manner consistent with the requirements of Section 409A of the Internal Revenue
Code.
The Restricted Units and Dividend Equivalents are not transferable except by
will or the laws of descent and distribution. Until the Common Stock is issued
upon settlement of the Restricted Units you will not be deemed for any purpose
to be, or have rights as, a Company shareholder by virtue of this award.
The Company has the authority to deduct or withhold, or require you to remit to
the Company, an amount sufficient to satisfy applicable federal, state, local
and foreign taxes arising from the receipt of the shares of Common Stock upon
settlement of the Restricted Units or of cash upon payment of Dividend
Equivalents. You may satisfy your tax obligation, in whole or in part, by
either: (i) electing to have the Company withhold cash payable, or shares
otherwise to be delivered with a fair market value equal to the minimum amount
of the tax withholding obligation; (ii) surrendering to the Company previously
owned Common Stock with a fair market value equal to the minimum amount of the
tax withholding obligation or (iii) by deduction from salary or any other
payment payable to you at any time on or after the day an income tax charge
arises in respect of the shares.
You acknowledge that all employees, including corporate officers, of IDEX are
prohibited from engaging in any transaction in which they may profit from
short-term speculative swings in the value of the company securities (“hedging”)
and agree not to engage in any hedging transactions. For this purpose, “hedging”
includes “short-sales” (selling borrowed securities which the seller hopes can
be purchased at a lower price in the future) or “short sales against the box”
(selling owned, but not delivered securities), “put” and “call” options
(publicly available rights to sell or buy securities within a certain period of
time at a specified price or the like), and other hedging transactions designed
to minimize the risk inherent in owning IDEX stock, such as zero-cost collars
and forward sales contracts.
Consistent with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, and to the extent not in violation of any applicable
law, IDEX reserves the right to recover from current and/or former key employees
any wrongfully earned performance-based compensation, including stock-based
awards, upon the determination by the Compensation Committee of the following:
(a)
there is a restatement of Company financials, due to the material noncompliance
with any financial reporting requirement,

(b)
the cash incentive or equity compensation to be recouped was calculated on, or
its realized value affected by, the financial results that were subsequently
restated,

(c)
the cash incentive or equity compensation would have been less valuable than
what was actually awarded or paid based upon the application of the correct
financial results, and






--------------------------------------------------------------------------------





(d)
the pay affected by the calculation was earned or awarded within three years of
the determination of the necessary restatement

The Compensation Committee has exclusive authority to modify, interpret and
enforce this provision in compliance with all regulations.
You acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this paragraph. The Company, its affiliates and
your employer hold certain personal information, including your name, home
address and telephone number, date of birth, social security number or other
employee tax identification number, salary, nationality, job title, any shares
of stock awarded, cancelled, purchased, vested, unvested or outstanding in your
favor, for the purpose of managing and administering your Restricted Units and
Dividend Equivalents ("Data"). The Company and its affiliates will transfer Data
to any third parties assisting the Company in the implementation, administration
and management of your Restricted Units and Dividend Equivalents. These
recipients may be located in the European Economic Area, or elsewhere such as
the United States. You authorize them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your Restricted Units and Dividend
Equivalents. You may, at any time, review Data, require any necessary amendments
to it or withdraw the consent herein in writing by contacting the Company;
however, withdrawing the consent may affect your ability to participate in the
Plan and receive Dividend Equivalents or shares of Common Stock upon vesting in
the Restricted Units.
Your participation in the Plan is voluntary. The value of the Dividend
Equivalents, Restricted Units or shares of Common Stock received upon vesting in
the Restricted Units is extraordinary items of compensation outside the scope of
your employment contract, if any. As such, the Dividend Equivalents, Restricted
Units and Common Stock received upon vesting of the Restricted Units are not
part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pensions or retirement benefits or similar payments unless
specifically and otherwise provided. Rather, the awarding of Dividend
Equivalents and Restricted Units represents a mere investment opportunity.
The Restricted Units and Dividend Equivalents are granted under and governed by
the terms and conditions of the Plan. You acknowledge and agree that the Plan is
discretionary in nature and may be amended, cancelled, or terminated by the
Company, in its sole discretion, at any time. The Plan has been introduced
voluntarily by the Company and in accordance with the provisions of the Plan may
be terminated by the Company at any time. The grant of the Restricted Units and
Dividend Equivalents are a one-time benefit and does not create any contractual
or other right to receive a grant of restricted units, dividend equivalents or
benefits in lieu of restricted units or dividend equivalents in the future.
Future grants of Restricted Units and Dividend Equivalents, if any, will be at
the sole discretion of the Company, including, but not limited to, the timing of
the grant, the number of units and vesting provisions. By execution of this
Agreement, you consent to the provisions of the Plan and this Agreement.





--------------------------------------------------------------------------------





All cash payments shall be made as determined by the Committee in either US
dollars or the local currency applicable to your jurisdiction, after being
converted from a US dollar equivalent based on the exchange rate selected by the
Committee.
Defined terms used herein shall have the meaning set forth in the Plan, unless
otherwise defined herein.
COMPANY:
IDEX CORPORATION
By:___/s/ DENISE R. CADE_____     
Denise R. Cade
Senior Vice President, General Counsel and Co





